Title: From George Washington to Major General Robert Howe, 9 July 1780
From: Washington, George
To: Howe, Robert


					
						Dear Sir
						Head Quarters [Preakness, N.J.] 9th July 1780.
					
					You will be pleased to furnish the Bearer Mr Abraham Marlin with two Whale Boats well armed, for the purpose of sounding Haverstraw Bar. You will not let the persons who are to go in the Boats, or any others, know of this business previous to its execution, for should it come to the knowledge of the enemy, they might by sending up a Galley, interrupt it intirely. I am &.
				